Citation Nr: 1548812	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-06 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for peripheral neuropathy of bilateral upper and lower extremities, as secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's service connection claim for peripheral neuropathy must be remanded for further development to ensure that it is afforded every consideration. 

The Veteran underwent a VA examination in March 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

After examining the Veteran, the March 2012 VA examiner stated that, "there are no findings on examination that is compatible with peripheral neuropathy.  He has never been diagnosed with neuropathy.  He has intermittent symptoms of numbness of the fingers and hands and the hands and arms going to sleep.  These are intermittent by his history and will clear."  However, the examiner noted that the Veteran had symptoms attributable to diabetic peripheral neuropathy including moderate parathesias and dysesthesias in both the right and left upper extremities.  The examiner also noted numbness in both the right and left upper extremities.  Based on the foregoing, the Board finds the March 2012 examination is inconsistent in that the examiner did not diagnose peripheral neuropathy, yet attributed symptoms the Veteran was experiencing to peripheral neuropathy.   Therefore, the Veteran should be scheduled for an additional VA neurological examination to resolve the inconsistency and accurately evaluate his condition.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from August 2014 forward.

2.  Thereafter, schedule the Veteran for a VA neurological examination.  The VBMS file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  

(a)  The examiner must identify all current neurological disorders of the Veteran's upper and lower extremities found to be present.  Any indicated tests and studies are to be conducted.  

If the examiner finds that the Veteran does not have a current neurological disorder of his upper and/or lower extremities, he/she must provide an explanation as to why.  In so doing, the examiner should acknowledge and explain the Veteran's symptoms of paresthesias, dysesthesias, and numbness in both the right and left upper extremities that were noted on VA examination in March 2012.

(b) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current neurological disorder of the Veteran's upper and/or lower extremities was either (i) caused by, or (ii) aggravated, or permanently worsened, by his diabetes mellitus, type II.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

